Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the following communication: RCE filed Nov. 5, 2020.
Claims 1, 4, 6, 7, 10, 12, 13, 16 and 18 are pending in the case. Claims 1, 7 and 13 are independent claims.
Claim Objections
Claim 4 is objected to because of the following informalities: It is missing the claim number that it depends from.  Appropriate correction is required.

Double Patenting
           The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims of U.S. Patent No. 9,471193. 
Instant Application No. 16/558,101
U.S. Patent No. 9,471,193
1. A method for displaying a relational diagram on a display, at least one view of the relational diagram being larger than an available viewing area provided by the display, the method comprising: 

displaying a relational diagram, wherein: a first portion of the relational diagram is displayed within a display area 
detecting a predetermined action performed on a first element included in the first portion of the relational diagram displayed within the display area limit of the display screen; and, responsive  to the detection: 
determining one or more relevant elements associated with the first element that is present in the second portion of the relational diagram in the area extending beyond the display area limit of the display screen, and modifying the first portion of the relational diagram displayed within the display area limit of the display screen to include the one or more relevant elements by dragging the one or 



displaying a portion of a relational diagram in a display screen of a computer, a portion of the diagram 



      detecting a predetermined action performed on a first element of the relational diagram in a viewable area of the display screen; and, responding to the detection, 

       by first determining one or more relevant elements associated with the first element associated with the first element that is not present in the viewing area but is present in the portion of the diagram extending beyond the display limit of the display and then determining which of the one or more relevant elements are outside of a current view of the relational diagram and then modifying 

Claims 4, 10, 16 claim the same feature as claim 3 of U.S. Patent No. 9,471,193.
Claims 6, 12, 18 claim the same feature as claim 6 of U.S. Patent No. 9,471,193.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4, 6, 7, 10, 12, 13, 16 and 18 are rejected under 35 U.S.C. 102(b) as being anticipated by Robertson et al. (hereinafter Robertson) U.S. Patent Publication No. 2006/0161855.

In regard to independent claim 1, Robertson teaches a method for displaying a relational diagram on a display, at least one view of the relational diagram being larger than an available viewing area provided by the display (see e.g. para [25][26] and Fig. 5), the method comprising: 
displaying a relational diagram (see e.g. para [25][26] and Fig. 5 –“the present invention provide the ability to effectively visualize the mapping between two schemas”), wherein: 
a first portion of the relational diagram is displayed within a display area limit of a display screen, and a second portion of the relational diagram is displayed within an area of extending beyond the display area limit of the display screen so as to be unviewable in the display, but viewable by manipulating a scroll bar on the display screen (see e.g. Fig. 4 and 5); 
detecting a predetermined action performed on a first element included in the first portion of the relational diagram displayed within the display area limit of the display screen (see e.g. para [27]-[36] – The corresponding action is user selection: “When a user selects a graphical representation of an object, the selected object is emphasized” ); and, responsive  to the detection: 
determining one or more relevant elements associated with the first element that is present in the second portion of the relational diagram in the area extending beyond the display area limit of the display screen (see e.g. para [30]-[36][47]), and modifying the first portion of the relational diagram displayed within the display area limit of the display screen to include the one or more relevant elements by dragging the one or more relevant elements from the second portion of the relational diagram displayed While auto-scrolling of the map and schemas may bring all relevant objects into the user display area 402 … To further reduce the problem of relevant objects not being included in the display, embodiments of the present invention may coalesce schema elements.”). 
With respect to dependent claim 4, Robertson teaches a relevant element from the one or more relevant elements that is dragged from the second portion of the relational diagram displayed within the area extending beyond the display area limit of the display screen into the first portion of the relational diagram displayed within the display area limit of the display screen (see para [32] [36]) is determined according to a priority of the one or more relevant elements and the first element (see e.g. para [32] – “alignment with the path will only be performed for one of the functoids. For example, the top-most relevant functoid in eac” “for large schemas, relevant objects may still remain out of the display. For example, in FIG. 4, one of the relevant links 405 extends beyond the display 400.”– Priority can be given to any functoid.).  

In regard to independent claim 6, Robertson teaches the step of applying visual effects to one or more of the first element and the one or more relevant elements (see e.g. para [27]-[29]).  
Independent Claim 7 is rejected for the similar reasons discussed above with respect to claim 1.   
Independent Claim 10 is rejected for the similar reasons discussed above with respect to claim 4.   
Independent Claim 12 is rejected for the similar reasons discussed above with respect to claim 6.   
Independent Claim 13 is rejected for the similar reasons discussed above with respect to claim 1.   
Independent Claim 16 is rejected for the similar reasons discussed above with respect to claim 4.   
Independent Claim 18 is rejected for the similar reasons discussed above with respect to claim 6.
  
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179